Name: 2004/155/EC: Decision of the European Parliament and of the Council of 18Ã December 2003 on the mobilisation of the flexibility instrument in favour of the rehabilitation and reconstruction of Iraq according to pointÃ 24 of the Interinstitutional Agreement of 6Ã May 1999
 Type: Decision
 Subject Matter: NA;  economic conditions;  EU finance;  cooperation policy;  Asia and Oceania
 Date Published: 2004-02-23

 Avis juridique important|32004D01552004/155/EC: Decision of the European Parliament and of the Council of 18 December 2003 on the mobilisation of the flexibility instrument in favour of the rehabilitation and reconstruction of Iraq according to point 24 of the Interinstitutional Agreement of 6 May 1999 Official Journal L 054 , 23/02/2004 P. 0001 - 0002Decision of the European Parliament and of the Councilof 18 December 2003on the mobilisation of the flexibility instrument in favour of the rehabilitation and reconstruction of Iraq according to point 24 of the Interinstitutional Agreement of 6 May 1999(2004/155/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 24 thereof,Having regard to the proposal from the Commission(2),Whereas:(1) Following the European Council of 19 and 20 June 2003 in Thessaloniki, the Commission proposed that the Community share of the European contribution amount to EUR 200 million over the 2003-2004 period, with EUR 40 million mobilised in 2003 and EUR 160 million in 2004.(2) The amount foreseen for 2004 was not entered in the preliminary draft budget for 2004. Accordingly, the Commission has proposed to budget the EUR 160 million under the new dedicated budget line created through the amending letter No 1 to PDB 2004 (Article 19 08 07). At the conciliation meeting on 24 November 2003 the European Parliament and the Council accepted this amending letter with an amount of EUR 160 million on the line created for "Aid for rehabilitation and reconstruction of Iraq" and the mobilisation of the flexibility instrument for an amount of EUR 95 million,HAVE ADOPTED THIS DECISION:Article 1For the general budget of the European Union for the financial year 2004 (hereinafter "the 2004 budget"), the flexibility instrument shall be used to provide the sum of EUR 95000000 in commitment appropriations.This amount shall be used for the financing of the aid for rehabilitation and reconstruction of Iraq, covered by Heading 4 "External actions" of the financial perspective, under the new Article 19 08 07 of the 2004 budget.Article 2This Decision shall be published in the Official Journal of the European Union at the same time as the 2004 budget.Done at Strasbourg, 18 December 2003.For the European ParliamentThe PresidentPat CoxFor the CouncilThe PresidentGianluigi Magri(1) OJ C 172, 18.6.1999, p. 1. Agreement modified by European Parliament and Council Decision 2003/429/EC (OJ L 147, 14.6.2003, p. 25).(2) Not yet published in Official Journal.